The State of TexasAppellee/s




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                         December 12, 2014

                                        No. 04-14-00392-CR

                                        Billy Bob OPPELT,
                                              Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2010CR5849
                         Honorable Raymond Angelini, Judge Presiding


                                           ORDER
        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel sent copies of the brief and motion to withdraw to appellant, Billy Bob
Oppelt, and explained to Oppelt his rights to review the record, file a pro se brief, and file a pro
se petition for discretionary review if this court determines the appeal is frivolous. See Kelly v.
State, 436 S.W.3d 313 (Tex. Crim. App. 2014). In addition, counsel’s letter advised appellant to
immediately file a motion in this court if he wished to review the appellate record, and counsel
enclosed a form motion for this purpose. See id.

        No timely request for the record has been filed in this court. If appellant desires to file a
pro se brief, we order that he do so by January 12, 2015.

         The State has filed a notice waiving its right to file a brief in this case unless appellant
files a pro se brief. If appellant files a timely pro se brief, the State may file a responsive brief no
later than thirty days after appellant’s pro se brief is filed in this court.

        We further order the motion to withdraw filed by appellant’s counsel is held in abeyance
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82, 109 S. Ct. 346, 102
L. Ed.2d 300 (1988) (holding that a motion to withdraw should not be ruled on before appellate
court independently reviews the record to determine whether counsel’s evaluation that the appeal
is frivolous is sound); Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008)
(same). Accordingly, no new attorney will be appointed for appellant at this time.
        We order the clerk of this court to serve a copy of this order on appellant, his counsel,
the attorney for the State, and the clerk of the trial court.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court